DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8, 11-18 of prior U.S. Patent No. 10,959,401. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the at least two distinct sets" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-18 are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 3, 11-15, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spooner (US 2002/0092481) in view of Osypka (US 2011/0023792).
Regarding claim 2, Spooner teaches a wildlife exclusion system, the wildlife exclusion system comprising: an exclusion arrangement (2) including a series of conductive elements (10, para. 0019, fig. 2) supported in a stationary manner and spaced apart from each other with insulating material between the conductive elements (non-conductive insulated material 4, para. 0018) to form an exclusion area having at a plurality of distinct sets of conductive elements that are electrically insulated from each other  by the insulating material and form an open circuit (16, 18, para. 0022), and being configured to provide an electric shock to wild animals when particular conductive elements from the at least two distinct sets of conductive elements within the exclusion area are bridged thereby to close the first open circuit (para. 0022) but fails to teach an arrangement of conductive material installed in ground adjacent to the exclusion arrangement to increase the conductivity of the ground immediately adjacent to the exclusion arrangement for contact by animal wildlife on the ground of increased conductivity. However, Osypka teaches an arrangement of conductive material (connection wires 6) installed in ground adjacent to the exclusion arrangement to increase the conductivity of the ground immediately adjacent to the exclusion arrangement for contact by animal wildlife on the ground of increased conductivity (para. 0026, fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spooner’s system with the exclusion arrangements as taught by Osypka to provide a path for animals while preventing access to specific areas and to bury the electrodes to protect them from any unintended displacement.
Regarding claim 3, Spooner as modified by Osypka teaches the invention substantially as claimed and Osypka further teaches wherein the exclusion arrangement is a first exclusion arrangement and the exclusion area is a first exclusion area, and further comprising: a second exclusion arrangement (2, fig. 1) including a series of conductive elements (10, para. 0019, fig. 2) supported in a stationary manner and spaced apart from each other with insulating material between the conductive elements (non-conductive insulated material 4, para. 0018) to form a second exclusion area having at least two distinct sets of conductive elements that are electrically insulated from each other  by the insulating material and form an open circuit (16, 18, para. 0022), and being configured to provide an electric shock to wild animals when particular conductive elements from the at least two distinct sets of conductive elements within the exclusion area are bridged thereby to close the first open circuit (para. 0022).
Regarding claim 11, Spooner as modified by Osypka teaches the invention substantially as claimed and Spooner teaches wherein the exclusion arrangement comprises at least two distinct exclusion regions having a different arrangement of conductive elements (any one of the conductive elements branching off 16 is considered one region and any one of the conductive elements branching off 18 is a second region, fig. 2).
Regarding claim 12, Spooner as modified by Osypka teaches the invention substantially as claimed and Spooner further teaches wherein the at least two distinct exclusion regions includes a first exclusion region and a second exclusion region that are configured to be energized independently of each other (para. 0022).
Regarding claim 13, Spooner as modified by Osypka teaches the invention substantially as claimed and Spooner further teaches wherein the first exclusion region and the second exclusion region are configured to be energized with a different frequency, intensity and/or duration (para. 0022 and 0025, the conductive elements can produce an alternating positive and negative charge and can be configured to pulsate and a variable resistor can increase or decrease the voltage (para. 0024)).
Regarding claim 14, Spooner as modified by Osypka teaches the invention substantially as claimed and Spooner further teaches wherein the at least two distinct exclusion regions includes a first exclusion region with conductive elements embedded in surrounding material (para. 0026, conductive elements 16 are embedded in material 4 below a spacer, fig. 4) and a second exclusion region with conductive elements that are elevated (conductive elements 18 are elevated on spacer, fig. 4).
Regarding claim 15, Spooner as modified by Osypka teaches the invention substantially as claimed and Spooner further teaches wherein the conductive elements and insulating material collectively define a planar platform surface upon which wild animals step (para. 0018, fig. 1, a mat).
Regarding claim 17, Spooner as modified by Osypka teaches the invention substantially as claimed and Spooner further teaches wherein the conductive elements form a stationary grating upon which wild animals step (para. 0019, grid of conductive elements).
Regarding claim 18, Spooner as modified by Osypka teaches the invention substantially as claimed and Spooner further teaches wherein the stationary grating is elevated (conductive elements are elevated in relation to the bottom surface of mat 2, fig. 3) and includes spaces between the conductive elements sufficient to insertably receive feet of the wild animals (depending on the size of an animal its feet can be positioned on the insulated material 4 located between conductive elements, fig. 1 and 3).
Claims 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spooner in view of Osypka, as applied to claim 2 above, further in view of Stenger (US 7471334).
Regarding claim 4, Spooner as modified by Osypka teaches the invention substantially as claimed but fails to teach wherein the one or more monitoring and sensing devices are arranged to sense when a wild animal enters the corridor and when a wild animal exits the corridor, so as to determine whether one or more wild animals may be occupying a right of way extending through the corridor. However, Stenger teaches wherein the one or more monitoring and sensing devices are arranged to sense when a wild animal enters the corridor and when a wild animal exits the corridor (col. 3 ll. 25-33, camera senses the body heat from a subject) so as to determine whether one or more wild animals may be occupying a right of way extending through the corridor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spooner’s system with a controller and camera as taught by Stenger’s system to allow animals to be monitored at all times while minimizing power consumption.
Claims 5-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spooner in view of Osypka, as applied to claim 1 above, further in view of Stenger and Titus et al. (US 5787841 henceforth Titus).
Regarding claim 5, Spooner as modified by Osypka teaches the invention substantially as claimed but fails to teach one or more monitoring and sensing devices arranged to monitor wild animals in the vicinity of the exclusion arrangement; and a control system operatively coupled to the one or more monitoring and sensing devices and the exclusion arrangement to selectively activate and deactivate the exclusion arrangement in response to the presence and absence of wild animals in the vicinity of the exclusion arrangement. However, Stenger teaches a controller (32, col. 4 ll. 16-20) coupled to one or more monitoring and sensing devices (camera 10, col. 3 ll. 25-32) to selectively activate and deactivate the camera to observe the movements of an animal with respect to a prescribed area and Titus teaches a coupling arrangement of an exclusion arrangement (22) coupled to a controller (28, col. 4 ll. 48-49) to control the movements of an animal with respect to a prescribed area. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spooner’s system with a controller and camera as taught by Stenger’s system to allow animals to be monitored at all times while minimizing power consumption and a controller and coupling arrangement as taught by Titus’ system to allow the exclusion arrangement to be automatically controlled and/or monitored.
Regarding claim 6, Spooner as modified by Osypka, Stenger and Titus, teaches the invention substantially as claimed and Stenger further teaches wherein the one or more monitoring and sensing device comprises a motion detector, an infrared sensor and/or a laser beam interrupt detection sensor (col. 3 ll. 25-33). 
Regarding claim 7, Spooner as modified by Osypka, Stenger and Titus teaches the invention substantially as claimed and Titus further teaches wherein the control system is configured to generate a warning and/or a control signal to alert others to the presence of wild animals in the vicinity of the exclusion arrangement (col. 5 ll. 9-11).
Regarding claim 8, Spooner as modified by Osypka teaches the invention substantially as claimed but fails to disclose at least one monitoring and sensing device arranged to monitor the exclusion arrangement for a breach condition in which one or more wild animals pass over the exclusion arrangement; and a control system operatively coupled to the at least one monitoring and sensing device and the exclusion arrangement to selectively deactivate the exclusion arrangement in response to the breach condition. However, Stenger teaches a controller (32, col. 4 ll. 16-20) coupled to one or more monitoring and sensing devices (camera 10, col. 3 ll. 25-32) arranged to monitor the arrangement for a breach condition in which one or more wild animals pass over one of the exclusion arrangement (camera can be placed at the threshold of an exclusion arrangement) and Titus teaches a control system (22) operatively coupled to the exclusion arrangement to selectively deactivate the exclusion arrangement in response to the breach condition (col. 9 ll. 35-47). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spooner’s system with a controller and camera as taught by Stenger’s system to allow animals to be monitored at all times while minimizing power consumption and a controller and coupling arrangement as taught by Titus’ system to allow the exclusion arrangements to be automatically controlled and/or monitored.
Regarding claim 9, Spooner as modified by Osypka, Stenger and Titus teaches the invention substantially as claimed and Stenger further teaches wherein the one or more monitoring and sensing device comprises a motion detector, an infrared sensor and/or a laser beam interrupt detection sensor (col. 3 ll. 25-33).
Regarding claim 10, Spooner as modified by Osypka, Stenger and Titus teaches the invention substantially as claimed and Titus further teaches wherein the control system is configured to generate a warning and/or a control signal to alert others to the breach condition (col. 5 ll. 9-11).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spooner in view of Osypka, as applied to claim 2 above, further in view of Wilson (US 520510).
Regarding claim 16, Spooner as modified by Osypka teaches the invention substantially as claimed but fails to teach wherein the conductive elements are embedded in planks comprising the insulating material. However, Wilson teaches conductive elements embedded in planks (E. E’, pg. 2 ll. 44-49). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spooner’s insulated material with an insulated material as taught by Wilson to allow a section of the conductive elements to be replaced when damaged.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647